Citation Nr: 0408686	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  00-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The appellant had approximately four months of active 
service, from August to December 1988.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision 
that denied service connection for a psychiatric disability.  
In February 2001, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  

In a July 2001 decision, the Board denied service connection 
for a psychiatric disability.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2001, the veteran appointed the 
attorney on the title page as his representative.  In March 
2002, counsel for the Secretary of VA and the appellant filed 
a joint motion with the Court to vacate the July 2001 Board 
decision and to remand that issue for readjudication.  In a 
March 2002 Order, the Court granted the joint motion, 
vacating the Board's July 2001 decision, and remanding the 
case to the Board for further proceedings consistent with the 
joint motion.

In November 2002, the Board referred the case to the VA 
Veterans Health Administration (VHA) for an expert medical 
opinion, pursuant to 38 U.S.C.A. § 7109 (West 2002) and 38 
C.F.R. § 20.901 (2003).  In March 2003, the requested opinion 
was rendered, and the Board furnished a copy of that opinion 
to the appellant's attorney.  In May 2003, the appellant, 
through her attorney, submitted a medical opinion directly to 
the Board.  

In a June 2003 decision, the Board denied service connection 
for a psychiatric disability.  The appellant later appealed 
that decision to the Court.  In August 2003, counsel for VA 
Secretary of the VA and appellant, through her attorney, 
filed a joint motion with the Court to vacate the June 2003 
Board decision and to remand that issue for readjudication in 
light of a recent Federal Circuit case.  In a September 2003 
Order, the Court granted the joint motion, vacating the 
Board's June 2003 decision, and remanding the matter to the 
Board for further proceedings consistent with the joint 
motion.   

In November 2003, the Board remanded this case to the RO for 
additional action, to include arranging for the veteran to 
testify during a Board hearing.  In March 2004, the appellant 
testified during a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.  
During the hearing, the veteran submitted a statement from a 
friend in support of the claim, along with a waiver of RO 
jurisdiction.  After the hearing, the RO returned the claims 
file to the Board; no additional action on the claim was 
taken either prior to or following the Board hearing.    


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted, even though 
another remand of this matter will, regrettably, further 
delay a final decision on appeal.  

As alluded to in the prior remand, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the record does not include any correspondence 
from the RO notifying the appellant of the VCAA notice and 
duty to assist provisions, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the veteran has not specifically indicated any additional, 
relevant evidence (to include outstanding medical records) is 
available, in view of the evidence added to the claims file 
since the RO last considered the claim, and the fact that the 
claims file reflects no specific waiver of the veteran's VCAA 
notice rights, the Board finds that further action is needed 
to ensure compliance with due process requirements-
particularly, the VCAA's duties to notify.

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that she has a full one-year period for response.  See 
38 U.S.C.A. § 5103 (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the required notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The supplemental statement of the case 
(SSOC) that provides the reasons and bases for the RO's 
determinations must include discussion of all evidence added 
to the claims file (to include that received directly by the 
Board), as well as citation to pertinent legal authority 
implementing the VCAA-e.g., 38 C.F.R. § 3.159 (2003)-not 
previously cited.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the 
appellant and her attorney a letter 
providing notification of the VCAA and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
claim on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that she provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
outstanding medical records pertinent to 
the claim on appeal that are not 
currently of record.   

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
appellant that he has a full one-year 
period for response (although VA may 
decide the claim within the one year 
period).  

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include all evidence received 
directly by the Board) and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant an appropriate SSOC (to 
include citation to 38 C.F.R. § 3.159 
(2003) and all other additional legal 
authority considered, along with clear 
reasons and bases for all 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




